DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DATAVIOUS MANUEL,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D13-4461

                            [January 7, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert R. Makemson, Judge; L.T. Case No. 562012CF
003620A.

  Carey Haughwout, Public Defender, and Nan Ellen Foley, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

                          CONFESSION OF ERROR

PER CURIAM.

   Appellant challenges the trial court’s restitution order. Based on the
State’s confession of error, we agree that the trial court should not have
issued the order without first conducting a hearing to determine the
amount of restitution. Hamrick v. State, 648 So. 2d 274, 276 (Fla. 4th
DCA 1995); Thomas v. State, 517 So. 2d 132, 132 (Fla. 4th DCA 1987).
Accordingly, we reverse and remand for the trial court to conduct a
hearing and issue a new restitution order.

   Reversed and Remanded.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.